Grant, J.
(after stating the facts). The court held that the $315 was a reasonable allowance for the services rendered. Kelator claims that his fees for these two items are fixed by section 11219, 3 Comp. Laws. The clauses of the statute relied on are that the commissioner shall be allowed “for drawing every report, and all schedules to be thereto annexed, in pursuance of an order of reference to him (except in case of reference to compute amount due on mortgage), 20 cents for each folio,” and “for certifying each exhibit shown to a witness, 25 cents.”
The relator, as master in chancery, was not acting in a ministerial, but' in a judicial, capacity. He was not directed by the order to take and return to the court testimony for its action. It is doubtful if he was required to reduce to writing any testimony which he deemed it proper to take. He was to pass upon the various receipts and expenditures of the receiver’s account, and determine whether they were legal, correct, and proper. All the exhibits were already in court, and were not shown a witness, within the meaning of the statute.
The order denying the petition was correct, and the writ is denied.
The other Justices concurred.